Citation Nr: 0012430	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  95-14 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for residuals of eye 
contusions and conjunctivitis of the right eye, currently 
evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 1994 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied claims for a compensable rating for 
right ear hearing loss and a rating in excess of 10 percent 
for conjunctivitis of the right eye.  Subsequently, by a 
January 1997 decision, an increased (10 percent) rating was 
assigned for the veteran's right ear hearing loss.  By 
decision, entered in August 1997, the RO noted that service 
connection had been granted for residuals of contusions of 
both eyes.  This latter disability was included in the 10 
percent rating that had previously been assigned for 
conjunctivitis of the right eye.  In March 1998, the Board 
denied the veteran's claim for an increased rating for right 
ear hearing loss and remanded the issue of entitlement to an 
increased rating for residuals of eye contusions and 
conjunctivitis of the right eye for further evidentiary 
development.


FINDING OF FACT

The veteran does not experience symptomatic right eye 
conjunctivitis, active trachomatous conjunctivitis of the 
right eye, or other residuals from either eye contusions or 
right eye conjunctivitis.  


CONCLUSION OF LAW

The criteria for an increased rating for residuals of eye 
contusions and conjunctivitis of the right eye have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.75, 4.84a (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his residuals of eye contusions and 
conjunctivitis of the right eye have become worse over time, 
manifested by blurred vision as well as itching and burning 
eyes, and thus more nearly approximates the criteria needed 
for an increased rating.  It is also requested that the 
veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999). 

Historically, service connection was granted for bilateral 
eye contusions.  See RO decision entered in October 1945.  
Thereafter, the veteran's service-connected eye disorder was 
re-characterized as conjunctivitis of the right eye and this 
disability was rated as 10 percent disabling under Diagnostic 
Code 6017 (chronic trachomatous conjunctivitis).  See RO 
decision entered in October 1948.  (The Board notes that this 
re-characterization was undertaken because a September 1948 
VA examiner diagnosed the veteran with a severe catarrhal 
type of conjunctivitis of the right eye.)  Subsequently, the 
RO noted that service connection had been granted for 
residuals of contusions of both eyes and this latter 
disability was included in the 10 percent rating that had 
earlier been assigned for conjunctivitis of the right eye 
under Diagnostic Code 6017.  See RO decision entered in 
August 1997.

In circumstances such as this, the Board considers 
entitlement under all potentially applicable rating criteria.  
Specifically, active chronic trachomatous conjunctivitis is 
rated as visual impairment.  38 C.F.R. § 4.84a, Diagnostic 
Code 6017 (1999).  The minimum rating for active pathology is 
30 percent.  Id.  If healed, active trachomatous 
conjunctivitis is rated on residuals.  Id.  If there are no 
residuals, a non-compensable rating is assigned.  Id.  Next, 
the Board notes that, when rating visual impairment, the best 
distant vision obtainable after best correction by glasses 
will be the basis of rating visual acuity, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75 (1999).  Active chronic conjunctivitis, with 
objective symptoms, warrants a 10 percent rating.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6018 (1999).  If healed, active 
conjunctivitis is rated on residuals.  Id.  If there are no 
residuals, a non-compensable rating is assigned.  Id.

Initially, a review of service medical records shows that the 
veteran, in March 1945, sustained multiple shell fragment 
wounds to the right side of his body that also caused 
moderately severe contusions to his eyes.  After military 
service, an August 1948 VA examiner diagnosed the veteran 
with a severe catarrhal type of conjunctivitis of the right 
eye.  At a February 1954 VA examination the veteran was also 
diagnosed with chronic conjunctivitis.

More recently, at an August 1994 VA examination, the veteran 
reported his history as outlined above and complained of some 
trouble with his distant vision.  The veteran also reported 
that it was suspected that he had glaucoma and he was on 
medication for his glaucoma.  On examination, right eye 
corrected visual acuity was J2 near and was 20/50-1 far.  
Left eye corrected acuity was J3 near and 20/60-2 far.  
Additionally, there was no diplopia, there were no visual 
defects noted to confrontation, pupils were equally reactive 
from 4 mm to 3 mm with no afferent pupillary defect, and 
versions were full.  Intraocular pressure was 16 on the right 
and 14 on the left.  Upon slit lamp testing, the lids showed 
1+ scurf on the right and 2+ on the left, some irregularity 
to the margins, and mild trichiasis of the lower lids.  
Moreover, conjunctiva and sclera showed trace injection.  
Additionally, the veteran had a clear cornea, the anterior 
chamber was deep and quiet, and the irides were round and 
regular with no neovascularization.  He had 1+ nuclear 
sclerosis and the vitreous was clear.  Upon dilated 
funduscopic examination he had normal macula.  Moreover, 
vessels, periphery, and background were normal.  His cup to 
disc ratio on the right appeared slightly increased at 0.5 to 
0.55 and on the left was 0.5 with a 90 diopter lens.  A 
Schirmer's test of the right eye showed 3 mm of tearing and a 
decreased tear meniscus.  The impressions were dry eye 
syndrome, mild trichiasis, history of being a glaucoma 
suspect, and cataracts.

VA treatment records, dated from April 1995 to December 1996, 
show the veteran's complaints and/or treatment for loss of 
vision which was diagnosed as glaucoma with ocular 
hypertension.  See VA treatment records dated in January 1996 
and August 1996.  An April 1995 treatment record noted that 
the veteran was not on eye medication and reported that he 
did not have "phacohinesis."  An October 1995 treatment 
record reported the veteran's complaints of intermittent 
right eye pain; the assessment was ocular hypertension and 
mild blepharitis.  An April 1996 treatment record reported 
that the veteran complained of eye weakness leading to 
trouble reading the paper.  The impression was ocular 
hypertension and cataracts.

At an August 1996 VA examination, the veteran reported his 
history as outlined above and he complained of decreased 
visual acuity bilaterally.  He also reported that he had been 
diagnosed with bilateral cataracts.  On examination, the 
veteran's right eye corrected visual acuity was 20/200 near 
and 20/100-1 far.  Left eye corrected visual acuity was 20/70 
near and 20/100 far.  Additionally, the veteran denied 
diplopia or visual field deficits.  However, on testing, it 
was noted that he had a very small central visual field on 
the right and intact fields on the left of only 10 degrees in 
each direction (nasally and temporally).  The diagnoses were 
bilateral early cataracts and age-related macular 
degeneration.  Next, the examiner indicated that it did not 
appear that there was a correlation between the diagnoses and 
the visual fields.

In March 1998, the Board remanded the veteran's case so that 
medical evidence could be obtained on the question of which, 
if any, of the above-noted difficulties were related to 
service-connected contusions and conjunctivitis.  

At the veteran's first post-remand VA examination, dated in 
June 1998, he complained that his eyes itched and burned.  
His eye medications included artificial tears - three to four 
applications a day bilaterally.  On examination, corrected 
visual acuity in the right eye was 20/40 near and 20/60-2 
far.  Left eye corrected visual acuity was 20/50 near and 
20/60-2 far.  Pupils were 5 mm reacting down to 4 mm with 
light; they were round and reactive, and no afferent 
pupillary defect (APD) was noted.  Examination of the 
extraocular muscles revealed full versions.  Applanation 
tonometry was 15 bilaterally.  Slit lamp examination showed 
lids and lashes within normal limits, but the conjunctiva 
were significant for pinguecula bilaterally.  Examination of 
the cornea showed arcus formation bilaterally with some 
stromal pigment in the left eye; the anterior chamber was 
deep and quiet bilaterally, and iris showed no evidence of 
NVI bilaterally.  Lens examination was significant for 2+ 
nuclear sclerosis bilaterally.  Fundus examination revealed a 
cup to disk ratio of approximately 0.5 bilaterally.  Fundus 
examination was significant for some scant Drusen and retinal 
pigment epithelium (RPE) atrophy noted in the macular region 
bilaterally, but no fluid or heme was noted.  The diagnoses 
were bilateral cataracts, macular Drusen, and perhaps early 
formation of macular degeneration.  In a September 1998 
addendum to the August 1996 examination, it was opined that 
the veteran's cataracts and macular degeneration were not at 
all related to the veteran's history of conjunctivitis.

Next, at a November 1998 VA examination, it was reported that 
the veteran's past ocular history was notable for myopia and 
presbyopia.  On examination, corrected visual acuity in the 
right eye was 20/70 near and 20/50-2 far.  Left eye corrected 
visual acuity was 20/50 near and 20/50-2 far.  On slit lamp 
examination, the veteran had telangiectasis of both lids with 
Meibomian inspissation, clear conjunctiva, clear cornea, and 
the anterior chamber was deep as well as quiet.  Lens showed 
1+ to 2+ nuclear sclerosis with cortical changes bilaterally.  
Applanation tonometry showed a pressure of 22 and 20 mmHg in 
the right and left eyes, respectively.  Funduscopic 
examination showed a cup to disk ratio of 0.4 bilaterally 
with macula, vessels, nerve, and periphery within normal 
limits bilaterally.  The diagnoses were mild blepharitis, 
increased intraocular pressure of the right eye without 
glaucomatous optic nerve damage, history of trauma of the 
right eye, and bilateral visually significant cataracts.

Thereafter, at a February 1999 VA examination, the veteran 
complained of blurred vision for approximately the previous 
ten years.  On examination, corrected visual acuity in the 
right eye was 20/200 near and 20/80 far.  Left eye corrected 
visual acuity was 20/200 near and 20/70-2 far.  There was no 
APD.  The pressure in the eyes was 23 and 24.  Extraocular 
movements were intact.  Visual fields to confrontation were 
full.  Slit lamp examination revealed lids, lashes 2+ 
telangiectasis with 4+ scurf, and inspissated Meibomian 
glands.  Conjunctiva showed trace injection bilaterally.  
Corneas were clear bilaterally.  Anterior chambers were deep 
and quiet bilaterally.  The iris was round, regular, and with 
no NVI bilaterally.  Lens were 2 to 3+ NSC with vacuoles 
centrally bilaterally.  Vitreous was clear bilaterally.  
Fundus examination revealed macula, vessels, and periphery to 
be within normal limits except for a few macular Drusen 
bilaterally, but no subretinal fluid or CMV.  Nerves were 
healthy with cup to disk ratio of 0.3 in the right eye and 
0.35 in the left eye.  The diagnoses were myopia, presbyopia, 
visually significant bilateral cataract, bilateral Meibomian 
gland dysfunction with blepharitis, and age-related bilateral 
dry macular degeneration.

Lastly, in a March 1999 addendum to the February 1999 
examination, it was opined that, after review of the entire 
record on appeal, neither the veteran's myopia/presbyopia, 
bilateral visually significant cataracts, bilateral Meibomian 
gland dysfunction with blepharitis, or bilateral age-related 
dry-type macular degeneration were related to his service-
connected eye contusions or conjunctivitis.

In the present case, it is clear that neither the pre-remand 
nor post-remand VA examinations show that the veteran had 
active or symptomatic conjunctivitis or trachomatous 
conjunctivitis.  Similarly, the record shows no current 
residuals from the veteran's service-connected bilateral eye 
contusions.  Therefore, a rating in excess of the 10 percent 
currently assigned is not warranted.  Although conjunctiva 
have been found to be slightly injected on occasion, there 
has been no diagnosis of active conjunctivitis.  Therefore, 
because it is clear that the veteran has no active 
conjunctival process or residuals of either conjunctivitis or 
contusions diagnosed, a rating in excess of the 10 percent 
currently assigned is not warranted for his service-connected 
eye disabilities.  See 38 C.F.R. §§ 4.75, 4.84a, Diagnostic 
Codes 6017, 6018 (1999).  As noted above, a 10 percent rating 
is warranted for active conjunctivitis with objective 
symptoms under Diagnostic Code 6018, and such a rating may 
account for the slightly injected conjunctiva noted on 
occasion, but the salient point to be made is that an active 
process or other residual was not found.

The Board has considered whether any of the many diagnosed 
eye problems recently shown, including loss of visual acuity, 
cataracts, and macular degeneration, are attributable to 
service-connected contusions, conjunctivitis, trachomatous 
conjunctivitis or residuals thereof.  However, the March 1999 
addendum to the February 1999 examination expressly stated 
that none of the veteran's currently shown eye problems is 
related to his service-connected contusions or 
conjunctivitis.  Therefore, an increased rating is not 
warranted on account of any of these diagnosed difficulties.


ORDER

An increased rating for residuals of eye contusions and 
conjunctivitis of the right eye is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

